 



Exhibit 10.22
FORM OF NONCOMPETITION AND NONSOLICITATION AGREEMENT
     This Noncompetition and Nonsolicitation Agreement (this “Agreement”) is
made and entered into as of July 5, 2006 by and between Sirion Therapeutics,
Inc., a North Carolina corporation (“Sirion”), and [                    ] (the
“Stockholder”). Capitalized terms used and not otherwise defined in this
Agreement shall have the meanings given to them in the Merger Agreement (as
defined below).
RECITALS
     Whereas, simultaneously with the execution and delivery of this Agreement,
Sytera, Inc., a Delaware corporation (“Sytera”), Sytera II, Inc., a Delaware
corporation, Sirion, the Sytera Stockholders’ Representative and the Sirion
Shareholders’ Representative are entering into that certain Agreement and Plan
of Merger and Reorganization (the “Merger Agreement”), dated as of even date
herewith, pursuant to which Sytera will be merged with and into Sirion, with
Sirion continuing as the surviving corporation (the “Merger”);
     Whereas, as a major stockholder and employee of Sytera, Stockholder has
obtained extensive and valuable knowledge and confidential information
concerning the business of Sytera;
     Whereas, in connection with the Merger, Stockholder will become an employee
of or consultant to Sirion, in which capacity Stockholder will obtain extensive
and valuable knowledge and confidential information concerning the business of
Sirion; and
     Whereas, in connection with and as a condition to the consummation of the
Merger, and to enable Sirion to secure more fully the benefits of the Merger,
Sirion has required that Stockholder enter into this Agreement, and Stockholder
desires to enter into this Agreement in order to induce Sirion to consummate the
Merger.
     Now, Therefore, in consideration of the foregoing premises and the mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
AGREEMENT
1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:
     1.1 “Competing Product” means any pharmaceutical product intended for use
in the Field.
     1.2 “Competing Service” means any service relating to the discovery,
development, manufacture, commercialization, promotion, sale, supply, licensing,
sublicensing, distribution or resale of any Competing Product.
     1.3 A Person shall be deemed to be engaged in “Competition” if: (i) such
Person is engaged directly or indirectly in the discovery, development,
manufacture, commercialization, promotion, sale, supply, licensing,
sublicensing, distribution or resale of any Competing Product

 



--------------------------------------------------------------------------------



 



for or on behalf of any commercial or for-profit business enterprise; or
(ii) such Person is engaged directly or indirectly in providing, performing or
offering any Competing Service for or on behalf of any commercial or for-profit
business enterprise.
     1.4 “Confidential Information” means any non-public information relating to
Sirion or to its business, operations, financial affairs, performance, assets,
technology, processes, products, contracts, customers, licensees, sublicensees,
suppliers, personnel, consultants or plans, including, without limitation, any
such information consisting of or otherwise relating to trade secrets, know-how,
technology, inventions, prototypes, designs, drawings, sketches, processes,
license or sublicense arrangements, formulae, proposals, research and
development activities, customer lists or preferences, pricing lists, referral
sources, marketing or sales techniques or plans, operations manuals, service
manuals, financial information, projections, lists of consultants, lists of
suppliers or lists of distributors; provided, however, that “Confidential
Information” shall not be deemed to include information of Sirion that was
already publicly known and in the public domain prior to the time of its initial
disclosure to Stockholder.
     1.5 “Fenretinide” means 4-hydroxyphenyl retinamide and its active
metabolite, 4-methoxyphenyl retinamide.
     1.6 “Field” shall mean: (i) as applied to all pharmaceutical products other
than Syt101, for the treatment or prevention of all ophthalmology diseases; and
(ii) as applied to Syt101, for the treatment or prevention of all diseases other
than diabetes.
     1.7 “Indemnitees” shall include: (i) Sirion; (ii) each Person who is or
becomes an Affiliate of Sirion; and (iii) the successors and assigns of each of
the Persons referred to in the foregoing clauses “(i)” and “(ii)”.
     1.8 “Noncompetition Period” shall mean the period commencing on the Closing
Date and ending on the third (3rd) anniversary of the Closing Date; provided,
however, that in the event of any breach by Stockholder of any provision of this
Agreement, the Noncompetition Period shall be automatically extended by a number
of days equal to the total number of days in the period from the date on which
such breach shall have first occurred through the date as of which such breach
shall have been fully cured.
     1.9 “Restricted Territory” means and includes the United States, each
member country of the European Union and Japan.
     1.10 “Syt101” means Fenretinide, including any active metabolite or prodrug
of Fenretinide or any hydrate, conjugate, salt, ester, amide, solvate,
cocrystal, isomer, polymorph, analogue or other derivative of any of the
foregoing.
2. Restriction on Competition. Stockholder agrees that, during the
Noncompetition Period, Stockholder shall not: (i) engage in Competition in any
Restricted Territory; or (ii) be or become an officer, director, stockholder,
partner, member, owner, investor, lender, employee, agent, consultant, advisor,
manager, for or to, or otherwise be or become associated with or acquire or hold
any direct or indirect interest in, any Person that engages in Competition in
any Restricted Territory; provided, however, that Stockholder’s ownership ,
directly or indirectly, of not more than one percent (1%) of the issue and
outstanding stock of a corporation, the shares of which are regularly traded on
a national securities exchange shall not violate this provision. The

2.



--------------------------------------------------------------------------------



 



parties agree that for purposes of this Section 2, and Section 3 below, if any
portion of the covenants set forth in either such section are held to be
invalid, unreasonable, arbitrary, or against public policy, then such portion of
such covenants shall be considered divisible as to scope, time and geographical
area, and the parties hereby expressly acknowledge their desire and agreement
that such provisions be “blue-penciled” or rewritten by the court to the extend
necessary to render them enforceable.
3. Restriction on Solicitation of Employees. Stockholder agrees that, during the
Noncompetition Period, Stockholder shall not, directly or indirectly, personally
or through others, encourage, induce, attempt to induce, solicit or attempt to
solicit (on Stockholder’s own behalf or on behalf of any other Person) any
employee, customer, vendor or supplier to terminate his or her employment or
commercial relationship with Sirion.
4. Confidentiality. Stockholder agrees that, unless otherwise authorized in
writing by Sirion or required by any Governmental Body, he shall hold all
Confidential Information in strict confidence and shall not at any time, whether
during the Noncompetition Period or thereafter: (i) disclose any Confidential
Information to any Person (other than Sirion or its Affiliates), except in
connection with the performance of his obligations as an employee of or
consultant to Sirion; or (ii) use any Confidential Information for any purpose,
except in connection with the performance of his obligations as an employee of
or consultant to Sirion.
5. Indemnification. Without in any way limiting any of the rights or remedies
otherwise available to any of the Indemnitees, Stockholder shall indemnify and
hold harmless each Indemnitee against and from any Damages that are directly or
indirectly suffered or incurred at any time by such Indemnitee, or to which such
Indemnitee otherwise becomes subject at any time, and that arises directly or
indirectly out of or by virtue of, or relates directly or indirectly to, any
breach by Stockholder of any covenant or obligation of Stockholder contained in
this Agreement.
6. Miscellaneous.
     6.1 Specific Performance. Stockholder agrees that, in the event of any
breach or threatened breach by Stockholder of any covenant or obligation of
Stockholder contained in this Agreement, Sirion will suffer an irreparable
injury such that no remedy at law would adequately protect or appropriately
compensate Sirion for such injury. Accordingly, each of Sirion and the other
Indemnitees shall be entitled to obtain, in addition to any other remedy that
may be available to it, a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation and/or an injunction
restraining such breach or threatened breach. Stockholder further agrees that no
Indemnitee shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 6.1, and Stockholder irrevocably waives any right it may have
to require any Indemnitee to obtain, furnish or post any such bond or similar
instrument.
     6.2 Notices. Any notices or other communications required or permitted
hereunder shall be given to the appropriate party at the address of such party
set forth on the signature page(s) hereto or at such other address as such party
shall specify by ten (10) days advance written notice to the other party hereto.
Such notice shall be in writing and shall be deemed given: (i) upon personal
delivery; (ii) upon delivery by facsimile transmission with receipt

3.



--------------------------------------------------------------------------------



 



confirmed if received during normal business hours; if not, then on the next
business day; (iii) if sent by certified or registered mail, postage prepaid,
three (3) days after the date of mailing; or (iv) one (1) day after deposit with
a nationally-recognized overnight courier, specifying next day delivery, with
verification of receipt.
     6.3 Governing Law and Venue. This Agreement shall be construed in
accordance with, and governed in all respects by, the laws of the State of
Florida as applied to contracts to be performed entirely within such state. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
state and U.S. federal courts sitting in Tampa, Florida for the adjudication of
any dispute hereunder or in connection herewith (including with respect to the
enforcement of any of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, or that such suit,
action or proceeding is improper. Stockholder acknowledges that the State of
Florida is the situs of Sirion’s headquarters and operations and that
Stockholder will be performing services for Sirion pursuant to a separate
written agreement and, accordingly, the foregoing provisions are reasonable in
application.
     6.4 Successors and Assigns. The rights and liabilities of the parties
hereto shall bind and inure to the benefit of their respective successors,
heirs, executors and administrators, as the case may be; provided, however,
Stockholder may not assign or delegate his obligations under this Agreement
either in whole or in part to any party without the prior written consent of
Sirion. Sirion may assign its rights and obligations hereunder to any person or
entity who succeeds to all or substantially all of Sirion’s business.
     6.5 Waiver. No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No party shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such party, and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.
     6.6 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto.
     6.7 Severability. Except as otherwise set forth in this Agreement, if one
or more provisions of this Agreement are held to be unenforceable under
applicable law, the parties agree to renegotiate such provision in good faith.
In the event that the parties cannot reach a mutually agreeable and enforceable
replacement in writing for such provision, then: (i) such provision shall be
excluded from this Agreement; (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded; and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

4.



--------------------------------------------------------------------------------



 



     6.8 Entire Agreement. This Agreement sets forth the entire understanding of
the parties hereto relating to the subject matter hereof and supersedes all
prior agreements and understandings between the parties relating to the subject
matter hereof.
     6.9 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
     6.10 Other Agreements. Nothing in this Agreement shall terminate, revoke or
diminish Stockholder’s obligations or Sirion’s rights and remedies under law or
any agreements relating to trade secrets, confidential information,
non-competition and intellectual property which the Stockholder has executed in
the past or may execute in the future or contemporaneously herewith.
     6.11 Attorneys’ Fees. If any action or proceeding relating to this
Agreement or the enforcement of any provision of this Agreement is brought
against any party hereto, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which the prevailing party may be entitled.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Noncompetition
and Nonsolicitation Agreement as of the date first written above.

              SIRION:
 
            Sirion Therapeutics, Inc.
 
                  Barry Butler     President
 
       
 
  Address:    
 
       
 
       
 
       
 
  Fax No.:    
 
       
 
            STOCKHOLDER:
 
                  [Name]
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
  Fax. No.:    
 
       

